DETAILED ACTION
This office action is in response to Applicant’s communication of 11/22/2019. Amendments to claims 1-12, 14 and 15 have been entered.  Claims 1-15 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, line 3 repeats the phrase “is a transaction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15
Additionally, under step 2A prong 1, the claims recite a series of steps to validate a transaction which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.   
	The following italicized limitation steps set forth the abstract idea of validating a transaction, “receiving, ……, a first transaction to validate”, “…determining that a termination condition is unfulfilled,…” and “…validating the first transaction…”  Furthermore, the claimed limitations cited above cover steps that can be evaluated in the human mind to include mental observations and evaluations. These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under Certain Methods of Organizing Human Activity as well as mental steps that fall under the Mental Processes grouping but for the recitation of generic computer components. That is, other than the nominal recitation of “a node in a blockchain network”, there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity and Mental Processes grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using “a node in a blockchain network”, i.e. a processor with memory suitably programmed to perform the steps of receiving, obtain, obtain, obtaining, obtain, determine and validating. The computing element is recited at a high-level of generality (i.e., as a generic computer with a processor and memory suitably programmed to perform the process) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed to perform the receiving, obtain, obtain, obtaining, obtain, determine and validating steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the italicized steps of: “receiving, ……, a first transaction to validate”, “…determining that a termination condition is unfulfilled,…” and “…validating the first transaction…” is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Validating a transaction through a comparison of  data is a business practice. e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II). 
Dependent claims 2-13 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 merely defines a digital asset as being involved in the fundamental economic practice and further that it is a movement of assets, i.e. “reassociation” or “Transferring control of the digital asset”, see specification, from one entity to another. Claims 3-5 merely define the “script” functions, i.e. the programmed instructions carried out by the generic processor to perform the abstract idea.  Claim 6 is similar to claim 2.  Claim 7 merely defines a condition regarding an amount of the asset to be reassociated.  Claim 8 merely defines the programmable code or “script” to be found among the value field received or obtained.  Claim 9 merely defines a decentralized block chain architecture with nothing more.  Claim 10 merely recites that the first transaction to be validated does not require that the entity that created 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of determining transaction authorization further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to validate a transaction) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g., processors with memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to validate a transaction) in a particular, albeit well-understood, routine and conventional technological environment, i.e. block chain technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Antonopoulos, Andreas M., “Mastering Bitcoin Unlocking Digital Crypto-Currencies”, 2010, 

Regarding Claims 1, 14 and 15, Antonopoulos discloses a method, system and non-transitory computer-readable storage medium (at least page 139-140 and Figure 6-3) comprising:
receiving, at a node in a blockchain network, a first transaction to validate, the first transaction including a first script that, as a result of being executed, causes the node to at least: obtain a first set of field values of the first transaction, the first set of field values including a third script; and obtain a second set of field values of a second transaction, the second set of field values including a copy of a second script; obtaining the second transaction, the second transaction including the second script that, as a result of being executed, {……} and validating the first transaction as a result of execution of the first script and the second script; (at least page 117, “That 0.015 bitcoin output was recorded on the blockchain and became part of the Unspent Transaction Output set, meaning it showed in Bob’s wallet as part of the available balance. When Bob chooses to spend that amount, his transaction will release the encumbrance, unlocking the output by providing an unlocking script containing a signature from Bob’s private key.”, at least pg. 123, ‘“…the use of scripts to lock outputs and unlock inputs means that through use of the programming language, transactions can contain an infinite number of conditions. Bitcoin transactions are not limited to the “Alice pays Bob” form and pattern.”’, scripts are programmed computer code making up smart contracts performed by a processor to execute command, also see “Script Construction (Lock + Unlock)” on page 123, page 

	Although Antonopoulos substantially discloses the invention above, it appears that Antonopoulos does not explicitly disclose, however, Clark discloses:
{causes the node to, as a result of determining that a termination condition is unfulfilled, at least: obtain the third script from the first set of field values; and {……};}; (at least Abstract, “A transaction verification and accounting module (TVAM) can verify the signed transaction data and can continue processing the transaction.”, at least FIG.4, element 420, 425 and 430, if there is insufficient balance then the transaction is terminated, otherwise the transaction is authorized and the balance is adjusted, at least [0053], the authorization message may terminate the transaction, at least [0077]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Clark to the teachings of Antonopoulos. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Clark, to the known teachings of Antonopoulos, would have yielded predictable results and resulted in 

	Although the combination of disclosures of Antonopoulos and Clark substantially disclose the invention above, it appears that the combination of disclosures of Antonopoulos and Clark does not explicitly disclose, however, Kaehler discloses:

{determine that the copy of the second script matches the third script}; (at least [0063], “…instructions to execute a computer program, contractual obligations or rights (e.g., a smart contract), instructions to transfer consideration (e.g., currency, cryptocurrency, securities, real or intangible assets, etc.), and so forth.”, at least [0099], at least [0100], “The contents 110 can include self-executing software code. The self-executing code can automatically execute when certain conditions are satisfied.”, at least [0101], “The smart contracts can be between individual users, partnerships, companies, or corporations. The smart contract can involve recurrent execution of software code. The software code can comprise software code that can be executed when certain conditions are satisfied.” and “The software code might be executed upon the occurrence of a condition ( e.g., transfer of a monthly payment of cryptocurrency to the sender). In some embodiments, the smart 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Kaehler to the combination of disclosures of Antonopoulos and Clark. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Kaehler, to the known combination of disclosures of Antonopoulos and Clark, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that recurring payments validated using smart contract and decentralized processing provides added security for the transaction.   

Regarding Claim 2, Antonopoulos further discloses, the method claimed in claim 1, wherein: 
the second transaction is a transaction associated with a digital asset; and the first transaction is a transaction is a transaction to reassociate at least a portion of the digital asset from a first entity to a second entity; (at least page 117, at least page 121).   

Regarding Claim 3, Antonopoulos further discloses, the method claimed in claim 1,
the first script is an unlocking script for satisfying a set of conditions of the second script; (at least pg. 123, ‘“…the use of scripts to lock outputs and unlock inputs means that through use of the programming language, transactions can contain an infinite number of conditions. Bitcoin transactions are not limited to the “Alice pays Bob” form and pattern.”’, scripts are programmed computer code making up smart contracts performed by a processor to execute command, also see “Script Construction (Lock + Unlock)” on page 123, page 124, “If the result of executing the locking script with the stack data copied from the unlocking script is “TRUE”, the unlocking script has succeeded in resolving the conditions imposed by the locking script and therefore the input is a valid authorization to spend the UTXO. If any result other than “TRUE” remains after execution of the combined script, the input is invalid as it has failed to satisfy the spending conditions placed on the UTXO.”’)  

Regarding Claim 4, Antonopoulos further discloses, the method claimed in claim 1, wherein:
the second script is a locking script that imposes the set of conditions for validating the first transaction; (at least pg. 123, ‘“…the use of scripts to lock outputs and unlock inputs means that through use of the programming language, transactions can contain an infinite number of conditions. Bitcoin transactions are not limited to the “Alice pays Bob” form and pattern.”’, scripts are programmed computer code making up smart contracts performed by a processor to execute command, also see “Script Construction (Lock + Unlock)” on page 123, page 124, “If the result of executing the locking script with the stack data copied from the unlocking script is “TRUE”, the unlocking script has succeeded in resolving the conditions imposed by the locking script and therefore the 

Regarding Claim 5, Kaehler further discloses, the method claimed in claim 1, wherein:
the third script is a locking script that imposes the set of conditions for validation of a future transaction; (at least [0063], “…instructions to execute a computer program, contractual obligations or rights (e.g., a smart contract), instructions to transfer consideration (e.g., currency, cryptocurrency, securities, real or intangible assets, etc.), and so forth.”, at least [0099], at least [0100], “The contents 110 can include self-executing software code. The self-executing code can automatically execute when certain conditions are satisfied.”, at least [0101], “The smart contracts can be between individual users, partnerships, companies, or corporations. The smart contract can involve recurrent execution of software code. The software code can comprise software code that can be executed when certain conditions are satisfied.” and “The software code might be executed upon the occurrence of a condition ( e.g., transfer of a monthly payment of cryptocurrency to the sender). In some embodiments, the smart contracts can involve recurring payments when certain conditions are satisfied. For example, a smart contract may require the record receiver 102b to back up the record sender's computer infrastructure periodically such as weekly. When the condition of the periodic performance is satisfied, the record sender 102a has a contractual obligation under the smart contract to pay the record receiver 102b periodically.” 

Regarding Claim 6, Antonopoulos and Clark further disclose, the method claimed in claim 1, wherein:
validating the first transaction includes reassociating a digital asset from a first entity to a second entity; (Antonopoulos: at least page 117, “That 0.015 bitcoin output was recorded on the blockchain and became part of the Unspent Transaction Output set, meaning it showed in Bob’s wallet as part of the available balance. When Bob chooses to spend that amount, his transaction will release the encumbrance, unlocking the output by providing an unlocking script containing a signature from Bob’s private key.”, Clark: at least FIG.4, element 420, 425 and 430, if there is insufficient balance then the transaction is terminated, otherwise the transaction is authorized and the balance is adjusted, at least [0053], the authorization message may terminate the transaction, at least [0077]).   

Regarding Claim 7, Clark and Kaehler further disclose the method claimed in claim 1, wherein
determining that a termination condition is unfulfilled includes determining that an amount of a digital asset associated with the second transaction is sufficient to reassociate at least a portion of the digital asset; (Clark: at least Abstract, “A transaction verification and accounting module (TVAM) can verify the signed transaction data and can continue processing the transaction.”, at least FIG.4, element 420, 425 and 430, if there is insufficient balance then the transaction is terminated, otherwise the transaction is authorized and the balance is adjusted, at least [0053], the authorization message may terminate the transaction, at least [0077]; Kaehler: at least [0063], “…instructions to execute a computer program, contractual obligations or rights (e.g., a smart contract), instructions to transfer consideration (e.g., currency, cryptocurrency, securities, real or 

Regarding Claim 8, Antonopoulos, the method claimed in claim 1, wherein:
the third script is embedded in a field value of the first set of field values; (Antonopoulos: at least “Script Construction (Lock + Unlock)” on page 123, page 124, “If the result of executing the locking script with the stack data copied from the unlocking script is “TRUE”, the unlocking script has succeeded in resolving the conditions imposed by the locking script and therefore the input is a valid authorization to spend the UTXO. If any result other than “TRUE” remains after execution of the combined script, the input is invalid as it has failed to satisfy the spending conditions placed on the UTXO.”’ 

Regarding Claim 9, Antonopoulos further discloses, the method claimed in claim 1, wherein:
the blockchain network is comprised of distributed electronic devices running an instance of a blockchain protocol; (at least page 139-140 and Figure 6-3).  

Regarding Claim 10, Kaehler further discloses, the method claimed in claim 1, wherein:
validating the first transaction is performed without verifying that an entity that created the first transaction has access to a secret information; (at least [0081], “Additional or alternative benefits can include, for example, anonymity (actual legal names need not be used, merely user identifying information associated with the public keys is required), or non-deniability (digital signatures can be authenticated using public keys and the signer cannot deny a signature while also claiming his private key remains private)”).  

Regarding Claim 11, Kaehler further discloses, the method claimed in claim 1, wherein:
the second script further causes the node to verify, as a further condition for validating the first transaction, that the first transaction meets an additional constraint; (at least [0098], “…the common records 206 can contain identifying strings, for example BigBoxStore, that can be used for cursory validation of a content request…”).  

Regarding Claim 12, Clark and Kaehler further disclose, the method claimed in claim 1,
the first and second transactions are members of a set of repeating smart contracts; (Clark: at least Abstract, “A transaction verification and accounting module (TVAM) can verify the signed transaction data and can continue processing the transaction.”, at least FIG.4, element 420, 425 and 430, if there is insufficient balance then the transaction is terminated, otherwise the transaction is authorized and the balance is adjusted, at least [0053], the authorization message may terminate the transaction, at least [0077]; Kaehler: at least [0063], “…instructions to execute a computer program, contractual obligations or rights (e.g., a smart contract), instructions to transfer consideration (e.g., currency, cryptocurrency, securities, real or intangible assets, etc.), and so forth.”, at least [0099], at least [0100], “The contents 110 can include self-executing software code. The self-executing code can automatically execute when certain conditions are satisfied.”, at least [0101], “The smart contracts can be between individual users, partnerships, companies, or corporations. The smart contract can involve recurrent execution of software code. The software code can comprise software code that can be executed when certain conditions are satisfied.” and “The software code might be executed upon the occurrence of a condition ( e.g., transfer of a monthly payment of cryptocurrency to the sender). In some embodiments, the smart contracts can involve recurring payments when certain conditions are satisfied. For example, a smart contract may require the record receiver 102b to back up the record sender's computer infrastructure periodically such as weekly. When the condition of the periodic performance is satisfied, the record sender 102a has a contractual obligation under the smart contract to pay the record receiver 102b periodically.”)   

Regarding Claim 13, Kaehler further disclose, the method claimed in claim 12, wherein:
the set of repeating smart contracts is terminated by the termination condition; at least [0063], “…instructions to execute a computer program, contractual obligations or rights (e.g., a smart contract), instructions to transfer consideration (e.g., currency, cryptocurrency, securities, real or intangible assets, etc.), and so forth.”, at least [0099], at least [0100], “The contents 110 can include self-executing software code. The self-executing code can automatically execute when certain conditions are satisfied.”, at least [0101], “The smart contracts can be between individual users, partnerships, companies, or corporations. The smart contract can involve recurrent execution of software code. The software code can comprise software code that can be executed when certain conditions are satisfied.” and “The software code might be executed upon the occurrence of a condition ( e.g., transfer of a monthly payment of cryptocurrency to the sender). In some embodiments, the smart contracts can involve recurring payments when certain conditions are satisfied. For example, a smart contract may require the record receiver 102b to back up the record sender's computer infrastructure periodically such as weekly. When the condition of the periodic performance is satisfied, the record sender 102a has a contractual obligation under the smart contract to pay the record receiver 102b periodically.”).   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/7/2021